Title: General Orders, 18 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Saturday August 18 1781
                            Parole Calais
                            Countersigns Rouen Ghent
                        
                        For the day tomorrow
                        Major General Heath
                        Colonel Greaton
                        For Picquet Major Maxwell
                        Inspector Captain Warner
                        At a General Court Martial held in the Jersey Brigade at Dobbs ferry August 15th 1781 of which Major
                            Hollinshead was President.
                        William Clark soldier in the first Jersey regiment charged with "Sleeping on his Post" was tried found Guilty
                            and sentenced to suffer Death, agreeably to the 6th Article 13th Section of the Rules and Articles of War.
                        The Commander in Chief approves the sentence.
                        At a Board of General Officers of the American army, held by Adjournment the 17th instant to consider a
                            dispute of rank between Colonels Swift and Webb of the Connecticut Line.
                        The Board report their opinion that Colonel Swift ought to take rank of Colonel Webb.
                        The Commander in Chief approves the opinion of the Board.
                        Major John Porter will please to relieve Major Olney and take command of the Picquets this afternoon.
                    